Citation Nr: 1241743	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO. 07-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a September 2011 rating decision, the Appeals Management Center (AMC) granted service connection for left and right knee disabilities and assigned separate 10 percent ratings for each knee, effective January 11, 2005. The action constituted a full grant of the benefits sought, and the claims for service connection for left and right knee disabilities are no longer pending appellate review. 

This case was the subject of a July 2012 Order of the Court of Appeals for Veterans Claims (Court), by which the Court granted a Joint Motion for Remand of the parties dated in July 2012, and vacated the Board's April 2012 decision in this matter. The below action is directed in view of the Court's Order and correspondence received from the Veteran in October 2012.

The issue of entitlement to a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU) was raised by the record and was referred to the Agency of Original Jurisdiction (AOJ) in an April 2010 Board remand. The Veteran raised a claim for a TDIU in March 2006. However, the issue has not yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.





REMAND

This matter must be remanded in order to obtain additional relevant records of VA treatment, as identified by the Veteran in his October 2011 correspondence to the Board; and to conduct all further development, including providing the Veteran a new VA examination and opinion, as necessary to achieve compliance with a July 2012 Court Order.

In correspondence received in October 2012, the Veteran referenced as a matter relevant to his claim on appeal that he is receiving continuing VA treatment for psychiatric disability. The identified records of treatment must be sought for association with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In addition, at an October 2011 VA examination, the examiner provided no opinion as to whether the Veteran's diagnosed psychiatric disorders, including a mood disorder and PTSD found to have pre-existed service, were chronically worsened during active service. Thus, the VA examiner did not achieve substantial compliance with the Board's November 2011 remand instructions. Further, as a result, the Board is unable to address the presumption of sound condition upon entry into service (see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) in a manner consistent with the Joint Motion for Remand and Court Order issued in July 2012. A new VA examination and opinion is therefore required. See 38 C.F.R. § 4.2 (VA examination reports-corrective action); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the claimant the right to compliance with remand orders). 

The examiner must review the Veteran's service treatment records and service personnel records to determine whether they contain information that may corroborate the Veteran's claimed exposure to a personal assault during active service. See 38 C.F.R. § 3.304(f)(5). It is not clear whether this was achieved at either the January 2007 or October 2011 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability but that may not have been previously received and associated with his VA claims file. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include records of continuing VA treatment for psychiatric disability, in Iowa City, Iowa, as identified by the Veteran in his October 2012 letter to the Board.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Request the Veteran to provide or identify any potentially existing evidence of a decline in in-service performance of duty, appearance or behavior changes, suggestive of in-service personal assault, from sources other than his service treatment records, including lay evidence of behavior changes, outside medical treatment, police records, and military personnel records. 

* Request the Veteran to provide all relevant details of any alleged in-service assault or assaults, including, to the extent feasible, approximate time frames, or, if available, dates and times; locations; his unit; the name of his assailant; whether the Veteran provided a witness statement to military police authorities; and whether he testified at an Article 32 investigation or court-martial; and allow the Veteran the opportunity to furnish any additional evidence to substantiate his claim. 

* The RO/AMC must attempt to verify any information the Veteran provides or obtain any records the Veteran identifies regarding an in-service military assault. This includes obtaining any additional service department records that are not currently in the claims file, such as any additional service personnel records, and contacting military authorities and any other appropriate record depositories where such records may be maintained. 

3. After waiting an appropriate time period for the Veteran to respond and for all records to be collected, the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise in mental health. 

THE PURPOSE OF THE EXAMINATION IS TO DETERMINE WHETHER ANY CURRENT MOOD DISORDER, PTSD, OR OTHER DIAGAOGSED PSYCHIATRIC DISORDER BEGAN DURING SERVICE, WAS CHRONICALLY WORSENED DURING SERVICE, OR IS RELATED TO ANY INCIDENT OF SERVICE, TO INCLUDE AN IN-SERVICE ASSAULT. 

The following considerations must govern the examination:

* The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

* The clinician must review the relevant medical and lay evidence of record. 

THE EXAMINER MUST REVIEW THE VETERAN'S SERVICE PERSONNEL RECORDS TO DETERMINE WHETHER THEY CONTAIN INFORMATION THAT MAY CORROBORATE THE VETERAN'S CLAIMED EXPOSURE TO A PERSONAL ASSAULT DURING ACTIVE SERVICE. RELEVANT CONSIDERATIONS MAY INCLUDE A DECLINE IN PERFORMANCE OF DUTY, APPEARANCE OR BEHAVIOR CHANGES.

THE EXAMINER MUST BE REFERENCED TO PAGES 14-22 OF THE BOARD'S NOW-VACATED APRIL 2012 DECISION IN THIS MATTER, A COPY OF WHICH IS THE CLAIMS FILE. AT PAGES 14-22 IS SET FORTH A DETAILED RECITATION OF MUCH OF THE RELEVANT EVIDENCE IN THIS MATTER. 

Among the salient aspects of the evidence are the following:

* A February 1974 enlistment examination revealed a normal psychiatric evaluation. 

* In a February 1974 report of medical history, the Veteran indicated that he had frequent trouble sleeping, but he denied depression or excessive worry, loss of memory of amnesia, nervous trouble of any sort, and periods of unconsciousness. 

* The Veteran's service treatment records contain no mention of a beating or physical abuse.

* The Veteran's service personnel records reveal that he was absent without leave (AWOL) for 17 days in August 1974. In November 1974, the Veteran received non-judicial punishment under Article 15 of the Uniform Code of Military Justice for the possession of marijuana. 

* A December 1974 separation examination report indicates by a line through a check-box that a psychiatric clinical evaluation of the Veteran was normal. 

* In a January 1975 disposition form, the Veteran's battalion commander informed the Veteran that he was initiating action to discharge the Veteran from the Army with an honorable discharge. The commander indicated the Veteran had not been able to "come to grasp" with his problems while in the Army, and he was unable to emotionally adapt to military service. The commander also noted the Veteran lost his motivation to continue his military service. In January 1975, the Veteran's unit commander determined the Veteran failed to meet acceptable standards for continued military service and approved an honorable discharge certificate.

* In a November 1998 VA psychiatric emergency clinic note, the Veteran complained of depression. He indicated that he had no previous psychiatric treatment, but he related that he was in a drug rehabilitation program approximately 10 years previously.

* During a December 1998 VA mental health admission assessment, the Veteran reported he was depressed for approximately one year. He related his depression to family issues and unemployment. He indicated that he had a long history of substance abuse, including the use of $2,000 worth of crack cocaine two weeks previously. 

* A December 1998 VA mental health treatment note revealed the Veteran had previous treatment for "panic attacks and drug rehab" approximately 10 years previously. The diagnosis was an adjustment disorder with depressed mood. The authoring nurse noted the Veteran had mild symptoms of depression related to "recent stressors."

* The Veteran was hospitalized from May 2002 to October 2002 at the Palo Alto VA Medical Center. The discharge diagnoses included a personality disorder, not otherwise specified. In the October 2002 discharge summary, the Veteran reported a history of physical and emotional abuse by his father. He indicated that he had numerous discipline problems during service, but he stated that they were all drug-related. 

* In a November 2004 VA social work note, the authoring social worker reported the Veteran had difficulty organizing his thoughts and staying on track during conversations. The social worker noted that he wanted the Veteran evaluated for bipolar disorder. The social worker indicated that it was difficult to determine if the Veteran was experiencing a mental health problem or if his symptoms were the result of memory loss due to long-term drug use. He noted the Veteran was forgetful and had difficulty recalling dates, times, etc. The Veteran appeared to have racing thoughts, was unable to complete a sentence, and admitted to possible hallucinations. He related that his symptoms began either five years ago or when he was in high school.

* December 2004 VA Medical Center treatment records show the Veteran reported he was traumatized by childhood abuse and events in the military. 

* January 2005 VA Medical Center treatment records show the Veteran reported he was physically abused by a sergeant in service, who came into his sleeping quarters and beat the Veteran with a baseball bat.

* In a March 2006 statement the Veteran asserted someone broke into his room on base and assaulted him with a club and that the Veteran has developed PTSD due to this experience; 

* If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must take a complete history from the Veteran regarding the onset and progression of his psychiatric symptoms and disabilities.

* IF THERE IS A MEDICAL BASIS TO SUPPORT OR DOUBT THE HISTORY PROVIDED BY THE VETERAN, THE EXAMINER MUST STATE THIS, WITH A FULLY REASONED EXPLANATION.

* The clinician must provide a diagnosis for each mental health condition found from considering the claims file and from examining the Veteran. 

* FOR EACH CONDITION DIAGNOSED, THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE CONDITION WAS PRESENT PRIOR TO ACTIVE SERVICE. 

* IF THE EXAMINER FINDS THAT THE CONDITION WAS PRESENT PRIOR TO ACTIVE SERVICE, THE EXAMINER MUST STATE HOW CONFIDENT HE IS THAT THE CONDITION WAS PRESENT PRIOR TO ACTIVE SERVICE, AND THE EVIDENCE AND REASONING THAT LEAD HIM TO THIS OPININON.

* FOR EACH CONDITION DIAGNOSED, THE CLINICIAN MUST SPECIFICALLY OPINE WHETHER THAT CONDITION BEGAN DURING SERVICE.

* FOR EACH CONDITION DIAGNOSED, THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE CONDITION CHRONICALLY WORSENED DURING SERVICE. 

* IF THE EXAMINER FINDS THAT THE CONDITION WAS NOT CHRONICALLY WORSENED DURING SERVICE, THE EXAMINER MUST STATE HOW CONFINDENT HE IS IN HIS OPINION THAT THE CONDITTION WAS NOT WORSENED DURING SERVICE, AND THE EVIDENCE AND REASONING THAT LEAD HIM TO THIS OPININON.

* In all conclusions, the clinician must identify and explain the medical bases of his or her opinions with reference to the evidence in the claims file. 

* The examiner must to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. The RO/AMC must readjudicate the claim for entitlement to service connection for an acquired psychiatric disability. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



